 Case 12-31051           Doc 185         Filed 01/19/21 Entered 01/19/21 10:34:48       Desc Main
                                          Document Page 1 of 1

    FILED & JUDGMENT ENTERED
           Steven T. Salata


            January 19 2021


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                         _____________________________
                                                                                  J. Craig Whitley
                                                                           United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

IN RE:
                                                               Case No. 12-31051-JCW
MARK ROBERT ADKINS                                                   Chapter 7

                              Debtor

                  EX PARTE ORDER AUTHORIZING R. KEITH JOHNSON TO
                    TURNOVER FUNDS FROM IOLTA TRUST ACCOUNT

        Upon the EX-PARTE MOTION OF A. BURTON SHUFORD, SUBSTITUTE TRUSTEE
TO AUTHORIZE TURNOVER OF FUNDS FROM IOLTA TRUST ACCOUNT OF R. KEITH
JOHNSON (the “Motion”) filed by A. Burton Shuford, Substitute Trustee, requesting the Court
authorize R. Keith Johnson to turnover net sale proceeds held in his IOLTA Trust Account, it is
hereby:

       ORDERED that the Motion is granted and R. Keith Johnson is hereby authorized and
ordered to turnover to the Substitute Trustee the sum of $427,583.07 from his IOLTA Trust
Account representing the net sale proceeds from the sale of 539 Snow Queen Drive, Chuluota,
Florida, as described in the Motion, and it is

        FURTHER ORDERED that this turnover of funds be without prejudice to the rights of any
party to the net sale proceeds.


This Order has been signed electronically.                     United States Bankruptcy Court
The judge’s signature and Court’s seal
appear at the top of the Order.
